— In a proceeding to invalidate a petition designating Hulbert H. James, Sr., as a candidate in the Democratic Party primary election to be held on September 9, 1986, for the public office of Representative in Congress from the Sixth Congressional District, the appeal is from a judgment of the Supreme Court, Queens County (O’Dwyer, J.), dated August 14, 1986, which, after a hearing, dismissed the proceeding.
Appeal dismissed, without costs or disbursements.
As this appeal involves questions of fact and a transcript of the hearing was not submitted, this court does not have a sufficient basis to review the determination of the Supreme Court, Queens County, and the appeal must be dismissed (see, Matter of Hutchinson v McNab, 96 AD2d 919). Mollen, P. J., Mangano, Thompson and Rubin, JJ., concur.